DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 20, 2022, has been entered.
Claims 1, 9, 11-12, and 19 are amended.
Applicant’s arguments have been considered, but the new grounds of rejection elaborated below render them moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al., US 2017/0051390.
Claim 1: Miao discloses a wafer support (110) having a support surface, a bottom surface defining a thickness, and a support shaft connected to and extending from the bottom surface to define a rotational axis (Fig. 1). Further, the reference provides a roller pinion wheel (111) below and in contact with the wafer support shaft, said pinion wheel having a plurality of roller pinions spaced around the wheel at different angular positions (Fig. 4). Rotation of the roller pinion wheel actuates the wafer support shaft which, in turn, rotates the wafer support around the wafer pedestal rotational axis [0077].
Claim 9: The rejection of claim 1, above, substantially addresses these limitations. In addition, Miao’s processing chamber includes a top, bottom, and sidewall, as well as a susceptor assembly (10) having plural recesses to accommodate the wafer pedestals of claim 1. The susceptor assembly (10) rotates about a central axis constituted by a shaft extending below said assembly (Fig. 1). Further, a rotation pin (310) within the chamber body contacts the roller pinion of the roller pinion wheel (111) to rotate the pedestals within their respective recesses. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., US 2017/0218514, in view of Giacri et al., US 6,761,772.
Claim 1: Kato discloses a wafer pedestal (24) comprising a wafer support having a support surface and a bottom surface defining a thickness (Fig. 1). A wafer support shaft (26) connects to and extends from the bottom of the wafer support [0055]. Further, Kato provides an actuation gear (45) below the wafer support which actuates the wafer support shaft to rotate the pedestal about a wafer pedestal rotational axis [0056]. It appears that Kato only teaches a single actuator rather than the claimed “plurality,” but discrepancies with regard to quantity are matters which can be resolved through the application of ordinary skill: it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
It should be noted that Kato’s actuation gear is magnetic in nature rather than the claimed pinion gear. Even so, alternative means of actuation are known in the art. Giacri, for instance, provides a rotation pin (16) to contact a roller pinion (6), whereby said pinion actuates a workpiece holder, in turn (Figs. 1-2). Similar to Kato, Giacri’s workpiece holders are disposed about the periphery of a rotatable susceptor assembly (2) (3, 7ff). It is the position of the Office that magnetic and pinion actuators constitute equivalent means by which to initiate the rotation of a workpiece support shaft, whereby the selection of either alternative would have been obvious to the skilled artisan. For this reason, it would have been obvious to substitute a roller pinion and rotation pin for Kato’s driven (45) and driving (51) gears, respectively. 
Claim 2: Giacri’s pinion wheel is a monolithic, rather than a spoked, structure. Even so, changing the configuration of a structure without a corresponding enhancement of functionality is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 3-4: Giacri provides eight, uniformly spaced roller pinions (Fig. 2).
Claims 5-7, 15: At the very least, the wafer support (2) includes openings to accommodate the axle journals (4) (2, 67ff). 
Claim 8: Although Kato is silent regarding the thickness of the wafer support, this is a result effective variable which can be optimized through routine experimentation – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 9: The rejection of claim 1, above, substantially addresses these limitations. In addition, Kato provides a chamber body having top, bottom and sidewalls defining a processing volume, as well as a rotatable susceptor assembly (2) having multiple recesses (201) for respectively accommodating the wafer pedestals of claim 1 [0055]. 
Claims 10, 20: Giacri’s fastening ring (13), fastening screw (14), and peg (12) can be manipulated to move the rotation pin (16), whereby this collection may be taken as the “wafer rotation actuator” (3, 47-60). 
Claim 14: Giacri’s pin rotates the pedestal opposite the susceptor assembly (Fig. 2). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Giacri, and in further in view of del Rio, US 4,284,033.
Claim 11: Giacri is silent regarding the presence of an actuating motor. In supplementation, del Rio avails a motor (22) to actuate the movement of a rotation pin (24) which, in turn, facilitates the rotation of a wafer pedestal (Fig. 1; 2, 27-50). It would have been obvious to integrate a motor to actuate Giacri’s pin, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claim 12: Providing additional motors to facilitate additional movements would have been within the scope of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Giacri, and in further view of Kato, US 2018/0037990, hereafter Kato II.
Regarding the orientation of the wafer pedestal, Kato does not provide the necessary perspective to address the feature of coplanarity. In supplementation, Kato II shows that it is known to recess the pedestal (2) within the susceptor (1) to establish a coplanar arrangement (Fig. 1). Further, Kato II provides a circular groove (96a) for the provision of an inert gas (Fig. 16; [0080]). It would have been obvious to the skilled artisan to incorporate these known techniques within Kato’s system to yield the predictable result of optimally securing and orienting a wafer to receive deposition.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Kobayashi et al., US 2018/0251892. Kobayashi provides a rotary susceptor assembly (2) comprising a plurality of holes to accommodate wafer pedestals (3), whereby said pedestals include an actuating shaft (32) extending therebelow (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716